--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated May 8, 2012, is
between Chile Mining Technologies Inc., a Nevada corporation (the “Company”),
and each purchaser identified on Schedule A-1 hereto (each, including their
respective successors and assigns, an “Investor” and collectively, the
“Investors”) and, with respect to certain sections hereof, Euro Pacific Capital,
Inc. and Halter Financial Securities Inc. (the “Lead Placement Agents”).

WHEREAS, this Agreement has been entered into pursuant to the terms of the
Company’s Confidential Private Placement Memorandum, dated April 23, 2012
(together with any and all amendments and/or supplements thereto, the
“Memorandum”);

WHEREAS, the Lead Placement Agents are acting in such capacity in connection
with the Company’s offering of Notes and Warrants as described in the
Memorandum;

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, up to $3,500,000 (the “Maximum Amount”) of eleven percent (11%)
secured convertible notes (each, a “Note” and collectively, the “Notes”), which
Notes shall be convertible into shares (the “Conversion Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) at $2.00
per Conversion Share (subject to adjustment as set forth in the Notes), which
Notes shall be in the form attached hereto as Exhibit A;

WHEREAS, each Investor will also receive a common stock purchase warrant (each,
a “Warrant” and collectively, the “Warrants”) to purchase such number of shares
of Common Stock equal to fifty percent (50%) of the number of shares of Common
Stock that the Note purchased by such Investor may be convertible into
(collectively, the “Warrant Shares”), at an exercise price of $2.00 per share
(subject to adjustment as set forth in the Warrants), which Warrants shall be in
the form attached hereto as Exhibit B;

WHEREAS, in order to provide security upon an event of default under the Notes,
the Notes will be secured by the assets of the Company in the Republic of Chile
pursuant to a Security Agreement by and among the Company and the Lead Placement
Agents, dated as of the date hereof and substantially in the form of Exhibit C
hereto (the “Security Agreement”); and

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the SEC under the Securities Act.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Securities as set forth herein.

1.     DEFINITIONS. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.

1

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

“Business Day” means any day on which banks located in New York City are not
required or authorized by law to remain closed.

“Closing Escrow Agreement” means the Closing Escrow Agreement, dated May 8,
2012, by and among the Company, the Lead Placement Agents and the Escrow Agent.

“Company’s Knowledge” means the information and/or other items that the
executives of the Company have actual knowledge of after due inquiry.

“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the Closing Escrow Agreement where funds representing the Investors’
aggregate Purchase Price shall be held pending the First Closing.

“Escrow Agent” means Escrow, LLC.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.

“Indebtedness” of any Person means all obligations of such Person: (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases, and (v) in the nature of guarantees of the
obligations described in clauses (i) through (iv) above of any other Person.

2

--------------------------------------------------------------------------------

“Investor” means any person who purchases Securities in the Offering pursuant to
this Agreement.

“Legal Requirement” shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded). Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” includes but is not limited to mechanics’,
materialmens’, warehousemens’ and carriers’ liens and other similar
encumbrances. For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.

“OTCBB” shall mean the Over-the-Counter Bulletin Board system.

“Offering” shall mean the offering and sale of the Securities pursuant to this
Agreement and the Memorandum.

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means, for each Investor, the principal amount of the Note
purchased hereby as set forth in such Investor’s counterpart signature page
annexed hereto;

“SEC” means the United States Securities and Exchange Commission.

“Securities” means the Notes, the Conversion Shares, the Warrants and the
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

3

--------------------------------------------------------------------------------

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any controlling equity or other controlling ownership interest or
otherwise controls through contract or otherwise, including, without limitation,
any variable interest entity of the Company.

“Trading Day” means: (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over the counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over the counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” shall mean this Agreement, the Memorandum, the Notes,
the Warrants, the Closing Escrow Agreement and the Security Agreement.

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

2.     SALE AND PURCHASE OF SECURITIES.

2.1.     Subscription for Securities by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
each Investor, the number of Securities specified by it on its respective
signature page attached hereto in exchange for the Purchase Price.

2.2.     Closings.

(a)     First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor listed on Schedule
A-1, and each such Investor shall, severally and not jointly, purchase from the
Company on the First Closing Date, a Note in such principal amount as set forth
on the respective signature pages attached hereto as well as a Warrant
evidencing the Investor’s right to purchase the number of shares of Common Stock
reflected opposite such Investor’s name on Schedule A-1 (the “First Closing”).
The date of the First Closing is hereinafter referred to as the “First Closing
Date”.

(b)     Subsequent Closing(s). In the event that the Maximum Amount is not
raised at the First Closing, the Company and the Lead Placement Agents may
mutually agree to have one or more subsequent closings of the Offering (each, a
“Subsequent Closing”) until the Maximum Amount is raised. At each Subsequent
Closing, the Company agrees to issue and sell to each Investor who executes a
signature page hereto, and each such Investor agrees, severally and not jointly,
to purchase from the Company a Note in such principal amount as set forth on
such Investor’s signature pages attached hereto as well as a Warrant evidencing
the Investor’s right to purchase the number of shares of Common Stock reflected
opposite such Investor’s name on Schedule A-1. There may be more than one
Subsequent Closing; provided, however, that the final Subsequent Closing shall
take place within the time periods set forth in the Memorandum. The date of any
Subsequent Closing is hereinafter referred to as a “Subsequent Closing Date”).

4

--------------------------------------------------------------------------------

(c)     Closing. The First Closing and any applicable Subsequent Closings are
each referred to in this Agreement as a “Closing”. The First Closing Date and
any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date”. All Closings shall occur within the time periods set forth in the
Memorandum at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street,
N.W., Washington, DC 20037, or remotely via the exchange of documents and
signatures.

2.3.     Closing Deliveries. At each Closing, the Company shall deliver to the
Investors purchasing Securities at such Closing, against delivery by the
Investor of the Purchase Price (as provided below), the Notes and the Warrants.
At each Closing, each Investor purchasing Securities at such Closing shall
deliver or cause to be delivered to the Company the Purchase Price set forth in
its counterpart signature page annexed hereto by paying United States dollars
via bank, certified or personal check which has cleared prior to the applicable
Closing or in immediately available funds, by wire transfer to the Escrow
Account pursuant to the Closing Escrow Agreement.

2.4.     The Notes. The Notes shall have the terms and conditions and be in the
form attached hereto as Exhibit A. Upon an Event of Default (as defined in the
Note), the Investors shall have, in addition to any rights provided hereunder,
the rights provided them under the Transaction Documents.

2.5.     The Warrants. The Warrants shall have the terms and conditions and be
in the form attached hereto as Exhibit B.

2.6.     Use of Proceeds. The Company hereby covenants and agrees that the
proceeds from the sale of the Securities shall be used as provided for in the
Memorandum.

2.7.     Investor Representative. Each Investor, severally and not jointly,
hereby appoints Euro Pacific Capital Inc. (together with its permitted
successors, and in this context, the “Investor Representative”), as its true and
lawful agent and attorney-in-fact to: (a) enter into any agreement in connection
with the transactions contemplated by this Agreement and any transactions
contemplated by the Transaction Documents, (b) exercise all or any of the
powers, authority and discretion conferred on such Investor under this Agreement
or any of the Transaction Documents, (c) waive any terms and conditions of this
Agreement or any of the Transaction Documents, (d) give and receive notices on
such Investor’s behalf and to be such Investor’s exclusive representative with
respect to any matter, suit, claim, action or proceeding arising with respect to
any transaction contemplated by this Agreement or any Transaction Document, and
the Investor Representative agrees to act as, and to undertake the duties and
responsibilities of, such agent and attorney-in-fact. This power of attorney is
coupled with an interest and irrevocable. The Investor Representative shall not
be liable for any action taken or not taken by it in connection with its
obligations under this Agreement: (i) with the consent of Investors who, as of
the date of this Agreement have subscribed for (or, if a Closing has occurred,
as of the date of the latest Closing own) more than fifty percent (50%) in
principal amount of the outstanding Notes or (ii) in the absence of its own
gross negligence or willful misconduct. If the Investor Representative shall be
unable or unwilling to serve in such capacity, its successor shall be named by
those persons holding more than fifty percent (50%) in principal amount of the
Notes who shall serve and exercise the powers of Investor Representative
hereunder.

5

--------------------------------------------------------------------------------

3.     ACKNOWLEDGEMENTS OF THE INVESTORS.

Each Investor, severally and not jointly, acknowledges that:

3.1.     Resale Restrictions. None of the Securities have been registered under
the Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, none of the Securities
may be offered or sold by the Investor except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with applicable state
securities laws.

3.2.     Agreements. Such Investor has received, carefully read and acknowledges
the terms of the Transaction Documents and Memorandum, including the Risk
Factors set forth in the Memorandum.

3.3.     Books and Records. The books and records of the Company were available
upon reasonable notice for inspection, subject to certain confidentiality
restrictions, by the Investor during reasonable business hours at its principal
place of business, that all documents, records and books in connection with the
sale of the Securities hereunder have been made available for inspection by it
and its attorney and/or advisor(s) and that the Investor and/or its advisor has
reviewed all such documents, records and books to its full satisfaction and all
questions it and/or its advisor may have had been answered to their respective
full satisfaction.

3.4.     Independent Advice. The Investor has been advised to consult the
Investor’s own legal, tax and other advisors with respect to the merits and
risks of an investment in the Securities and with respect to applicable resale
restrictions, and it is solely responsible (and neither the Company nor the Lead
Placement Agents are in any way, directly and/or indirectly, responsible) for
compliance with:

(a)     any applicable laws of the jurisdiction in which the Investor is
resident in connection with the distribution of the Securities hereunder, and

(b)     applicable resale restrictions.

6

--------------------------------------------------------------------------------

3.5.     No Governmental Review or Insurance. Neither the SEC nor any other
securities commission, securities regulator or similar regulatory authority has
reviewed or passed on the merits of the Securities or on any of the documents
reviewed or executed by the Investor in connection with the sale of the
Securities, and there is no government or other insurance covering any of the
Securities.

4.     REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS OF THE INVESTORS.

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

4.1.     Capacity. The Investor: (i) if a natural person, represents that the
Investor has reached the age of 21 and has full authority, legal capacity and
competence to enter into, execute and deliver this Agreement and the Transaction
Documents to which the Investor is a party and all other related agreements or
certificates and to take all actions required pursuant hereto and thereto and to
carry out the provisions hereof and thereof and, (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, such entity has full power and
authority to execute and deliver this Agreement, the Transaction Documents to
which it is a party and all other related agreements or certificates and to take
all actions required pursuant hereto and thereto and to carry out the provisions
hereof and thereof and to purchase and hold the Securities, the execution and
delivery of this Agreement and the Transaction Documents to which it is a Party
have been duly authorized by all necessary action; or (iii) if executing this
Agreement in a representative or fiduciary capacity, represents that it has full
power and authority to execute and deliver this Agreement and the Transaction
Documents to which it is a Party in such capacity and on behalf of the
subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Investor
is executing this Agreement and the Transaction Documents, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and the Transaction Documents to which it is a Party and make an
investment in the Company.

4.2.     No Violation of Corporate Governance Documents. If the Investor is a
corporation or other entity, the entering into of this Agreement and the other
Transaction Documents to which it is a party and the transactions contemplated
hereby and thereby do not and will not result in the violation of any of the
terms and provisions of any law applicable to, or the charter or other
organizational documents, bylaws or other governing documents of, the Investor
or of any agreement, written or oral, to which the Investor may be a party or by
which the Investor is or may be bound.

4.3.     Binding Agreement. The Investor has duly executed and delivered this
Agreement and the other Transaction Documents to which it is a party, and this
Agreement and the other Transaction Documents to which it is a party constitute
a valid and binding agreement of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principals of equity, or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

7

--------------------------------------------------------------------------------

4.4.     Purchase Entirely for Own Account. The Securities are being acquired
for such Investor’s own account, not as nominee or agent, for investment
purposes only and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.

4.5.     Not a Broker-Dealer. Such Investor is neither a registered
representative under the Financial Industry Regulatory Authority (“FINRA”), a
member of FINRA or associated or Affiliated with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act or engaged in a
business that would require it to be so registered, nor is it an Affiliate of a
such a broker-dealer or any Person engaged in a business that would require it
to be registered as a broker-dealer. In the event such Investor is a member of
FINRA, or associated or Affiliated with a member of FINRA, such Investor agrees,
if requested by FINRA, to sign a lock-up, the form of which shall be
satisfactory to FINRA with respect to the Securities.

4.6.     Not an Underwriter. Such Investor is not an underwriter of the Common
Stock, nor is it an Affiliate of an underwriter of the Common Stock.

4.7.     Investment Experience. Such Investor acknowledges that the purchase of
the Securities is a highly speculative investment and that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial and/or business matters that it is capable
of evaluating the merits and risks of the investment contemplated hereby.

4.8.     Disclosure of Information. Such Investor has had an opportunity to
receive, and fully and carefully review, all information related to the Company
and the Securities requested by it and to ask questions of and receive answers
from the Company regarding the Company and its business and the terms and
conditions of the offering of the Securities. Neither such inquiries nor any
other due diligence investigation conducted by such Investor shall modify, amend
or affect such Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement. Such Investor acknowledges that it has
received, and fully and carefully reviewed and understands all of the
Transaction Documents, including, but not limited to, the Memorandum describing,
among other items, the Company, its respective businesses and risks, the
Securities and the offering of the Securities. Investor acknowledges that it has
received, and fully and carefully reviewed and understands, copies of the SEC
Documents, either in hard copy or electronically through the SEC’s EDGAR system.
Such Investor understands that its investment in the Securities involves a high
degree of risk. Such Investor’s decision to enter into this Agreement has been
made based solely on the independent evaluation of the Investor and its
representatives. Such Investor has received such accounting, tax and legal
advice from Persons (other than the Company) as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

8

--------------------------------------------------------------------------------

4.9.     Restricted Securities. Such Investor understands that the sale or
re-sale of the Securities has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Securities, as
applicable, may not be transferred unless:

(a)     they are sold pursuant to an effective registration statement under the
Securities Act; or

(b)     they are being sold pursuant to a valid exemption from the registration
requirements of the Securities Act; or

(c)     they are sold or transferred to an “affiliate” (as defined in Rule 144,
promulgated under the Securities Act (or a successor rule (“Rule 144”)) of such
Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 4.9 and who is an accredited investor, or

(d)     they are validly sold pursuant to Rule 144.

Such Investor agrees that such Investor shall only dispose of any Securities in
accordance with all applicable Legal Requirements. Such Investor further
understands that any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and other than as provided in
the Transaction Documents, neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws. Notwithstanding the foregoing or anything else contained herein
to the contrary, the Securities may be pledged as collateral in connection with
a bona fide margin account or other lending arrangement.

4.10.     Accredited Investor. Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).

4.11.     No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation,
and is not aware of any public advertisement or general solicitation in respect
of the Company or its securities.

4.12.     Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

4.13.     Prohibited Transactions. Other than with respect to the transactions
contemplated herein, since the earlier to occur of: (i) the time that such
Investor was first contacted by the Company or any other Person regarding an
investment in the Company and (ii) the thirtieth (30th) day prior to the date
hereof, neither the Investor nor any Affiliate of the Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to the Investor’s investments or trading or information concerning such
Investor’s investments, including in respect of the Securities, or (z) is
subject to the Investor’s review or input concerning such Affiliate’s
investments or trading decisions (collectively, “Trading Affiliates”) has,
directly or indirectly, nor has any Person acting on behalf of, or pursuant to,
any understanding with such Investor or Trading Affiliate effected or agreed to
effect any transactions in the securities of the Company or involving the
Company’s securities (a “Prohibited Transaction”).

9

--------------------------------------------------------------------------------

4.14.     Residency. Such Investor is a resident of the jurisdiction set forth
on such Investors signature page hereto.

4.15.     Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities. All of the information which the Investor has provided to the
Company is true, correct and complete as of the date this Agreement is signed,
and if there should be any change in such information prior to the Closing, the
Investor will immediately provide the Company with such information.

5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in: (i) the SEC Reports, (ii) the Memorandum or (ii) the
corresponding section of the Disclosure Schedules delivered to the Investor
Representative concurrently herewith, the Company hereby makes the following
representations and warranties as of the date hereof and as of the Closing Date
to each Investor:

5.1.     Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock of each Subsidiary free and clear of any Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights.

5.2.     Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

10

--------------------------------------------------------------------------------

5.3.     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except: (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

5.4.     No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

5.5.     Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other foreign,
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (a) applicable Blue Sky filings, (b) such as
have already been obtained or such exemptive filings as are required to be made
under applicable securities laws, (c) such other filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 4 hereof,
the Company has taken all action necessary to exempt: (i) the issuance and sale
of the Securities, (ii) the issuance of the Warrant Shares upon due exercise of
the Warrants, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

11

--------------------------------------------------------------------------------

5.6.     Issuance of the Securities. The Notes are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
Upon the due conversion of the Notes, the Conversion Shares will be validly
issued, fully paid and non-assessable free and clear of all Liens. The Warrants
have been duly and validly authorized. Upon the due exercise of the Warrants,
the Warrant Shares will be validly issued, fully paid and non-assessable free
and clear of all Liens. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement, the Notes and the Warrants.

5.7.     Capitalization. Schedule 5.7 to the Disclosure Schedules sets forth as
of the date hereof (a) the authorized capital stock of the Company; (b) the
number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Notes and the Warrants) exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company. All of the issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of pre-emptive rights and were issued in full compliance with
applicable state and federal securities law and any rights of third parties. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. There are no outstanding options, warrants, script rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock, other than in connection with the Company’s stock option plans.
The issue and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
There are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. No Person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person.

5.8.     SEC Reports; Financial Statements. The Company has filed all reports
and registration statements required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law to file such material) (the foregoing materials, including
the exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Disclosure Schedules to this Agreement and the
Memorandum, the “Disclosure Materials”). As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

12

--------------------------------------------------------------------------------

5.9.     Material Changes. Except as disclosed in the SEC Reports and the
Memorandum, since the date of the latest audited financial statements included
within the SEC Reports the Company and its Subsidiaries have not:

(a)     suffered any Material Adverse Effect;

(b)     suffered any damage, destruction or loss, whether or not covered by
insurance, in an amount in excess of $100,000;

(c)     granted or agreed to make any increase in the compensation payable or to
become payable by the Company or any of its Subsidiaries to any officer or
employee, except for normal raises for nonexecutive personnel made in the
ordinary course of business that are usual and normal in amount;

(d)     declared, set aside or paid any dividend or made any other distribution
on or in respect of the shares of capital stock of the Company or any of its
Subsidiaries, or declared or agreed to any direct or indirect redemption,
retirement, purchase or other acquisition by the Company or any of its
Subsidiaries of such shares;

(e)     issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;

(f)     adopted or proposed the adoption of any change in the Company’s
Certificate of Incorporation or Bylaws;

13

--------------------------------------------------------------------------------

(g)     made any change in the accounting methods or practices they follow,
whether for general financial or tax purposes, or any change in depreciation or
amortization policies or rates adopted therein, or any tax election;

(h)     sold, leased, abandoned or otherwise disposed of any real property or
any machinery, equipment or other operating property other than in the ordinary
course of their business;

(i)     sold, assigned, transferred, licensed or otherwise disposed of any of
the Company’s Intellectual Property or interest thereunder or other intangible
asset except in the ordinary course of their business;

(j)     been involved in any dispute involving any employee which would
reasonably be expected to result in a Material Adverse Effect;

(k)     entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer;

(l)     entered into any material commitment or transaction (including without
limitation any borrowing or capital expenditure);

(m)     amended or modified, or waived any default under, any Material Contract;

(n)     to the Company’s Knowledge, incurred any material liabilities,
contingent or otherwise, either matured or unmatured (whether or not required to
be reflected in financial statements in accordance with GAAP, and whether due or
to become due), except for accounts payable or accrued salaries that have been
incurred by the Company since the date of the latest audited financial
statements included within the SEC Reports, in the ordinary course of its
business and consistent with the Company’s past practices;

(o)     permitted or allowed any of their material property or assets to be
subjected to any Lien;

(p)     settled any claim, litigation or action, whether now pending or
hereafter made or brought;

(q)     made any capital expenditure or commitment for additions to property,
plant or equipment individually in excess of $100,000, or in the aggregate, in
excess of $250,000;

(r)     paid, loaned or advanced any amount to, or sold, transferred or leased
any properties or assets to, or entered into any agreement or arrangement with
any of their Affiliates, officers, directors or stockholders or, to the
Company's knowledge, any Affiliate or associate of any of the foregoing;

(s)     made any amendment to, or terminated any agreement that, if not so
amended or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or any of its Subsidiaries;

14

--------------------------------------------------------------------------------

(t)     compromised or settled any claims relating to taxes, any tax audit or
other tax proceeding, or filed any amended tax returns;

(u)     merged or consolidated with any other Person, or acquired a material
amount of assets of any other Person;

(v)     entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or

(w)     agreed to take any action described in this Section 5.9 or which would
reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.

5.10.     Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

5.11.     Labor Relations. Neither the Company nor any Subsidiary is a party to
or bound by any collective bargaining agreements or other agreements with labor
organizations. Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours. No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.

5.12.     Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a Material Adverse Effect.

15

--------------------------------------------------------------------------------

5.13.     Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports and the Memorandum, except
where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

5.14.     Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple or the right under Chilean law, as the case may
be, to all real property owned by them that is material to the business of the
Company and the Subsidiaries and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.

5.15.     Contracts.

(a)     Except as set forth in the SEC Reports or the Memorandum, neither the
Company nor any of its Subsidiaries is party or subject to, or bound by:

(i)     any agreements, contracts or commitments that call for prospective fixed
and/or contingent payments or expenditures by or to the Company or any of its
Subsidiaries of more than $100,000, or which is otherwise material and not
entered into in the ordinary course of business;

(ii)     any contract, lease or agreement involving payments in excess of
$100,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than 60 days notice;

(iii)     any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;

(iv)     any indenture, mortgage, promissory note, loan agreement, guaranty or
other agreement or commitment for the borrowing of money or pledging or granting
a security interest in any assets;

(v)     any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;

16

--------------------------------------------------------------------------------

(vi)     any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any stockholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;

(vii)     any pension, profit sharing, retirement, stock option or stock
ownership plans;

(viii)     any royalty, dividend or similar arrangement based on the revenues or
profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any material contract;

(ix)     any acquisition, merger, asset purchase or other similar agreement;

(x)     any sales agreement which entitles any customer to a right of set-off,
or right to a refund after acceptance thereof;

(xi)     any agreement with any supplier or licensor containing any provision
permitting such supplier or licensor to change the price or other terms upon a
breach or failure by the Company or any of its Subsidiaries, as applicable, to
meet its obligations under such agreement; or

(xii)     any agreement under which the Company or any of its Subsidiaries has
granted any Person registration rights for securities.

(b)     Schedule 5.15(b) to the Disclosure Schedules contains a listing or
description of all agreements, contracts or instruments, including all
amendments thereto, to which the Company or its Subsidiaries are bound which
meet the criteria set forth in Section 5.15(a) (such agreements, contracts or
instruments, collectively, the “Material Contracts”). The Company has made
available to the Investor Representative copies of the Material Contracts.
Neither the Company nor any of its Subsidiaries has entered into any oral
contracts which, if written, would qualify as a Material Contract. Each of the
Material Contracts is valid and in full force and effect, is enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity, and will continue
to be so immediately following the Closing Date.

(c)     Actions with Respect to Material Contracts.

(i)     Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and

(ii)     To the Company's knowledge, no event has occurred, and no circumstance
or condition exists, that (with or without notice or lapse of time) will, or
would reasonably be expected to: (A) result in a material violation or breach of
any of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to accelerate the maturity or performance of any Material
Contract or (D) give any Person the right to cancel, terminate or modify any
Material Contract, except, in each case, as would not have a Material Adverse
Effect.

17

--------------------------------------------------------------------------------

5.16.     Taxes.

(a)     The Company and its Subsidiaries have timely and properly filed all tax
returns required to be filed by them for all years and periods (and portions
thereof) for which any such tax returns were due, except where the failure to so
file would not have a Material Adverse Effect. All such filed tax returns are
accurate in all material respects. The Company has timely paid all taxes due and
payable (whether or not shown on filed tax returns), except where the failure to
so pay would not have a Material Adverse Effect. There are no pending
assessments, asserted deficiencies or claims for additional taxes that have not
been paid. The reserves for taxes, if any, reflected in the SEC Reports or the
in the Memorandum are adequate, and there are no Liens for taxes on any property
or assets of the Company and any of its Subsidiaries (other than Liens for taxes
not yet due and payable). There have been no audits or examinations of any tax
returns by any Governmental Body, and the Company or its Subsidiaries have not
received any notice that such audit or examination is pending or contemplated.
No claim has been made by any Governmental Body in a jurisdiction where the
Company or any of its Subsidiaries does not file tax returns that it is or may
be subject to taxation by that jurisdiction. To the knowledge of the Company, no
state of facts exists or has existed which would constitute grounds for the
assessment of any penalty or any further tax liability beyond that shown on the
respective tax returns. There are no outstanding agreements or waivers extending
the statutory period of limitation for the assessment or collection of any tax.

(b)     Neither the Company nor any of its Subsidiaries is a party to any
tax-sharing agreement or similar arrangement with any other Person.

(c)     The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011 -4. The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011 -4(b).

(d)     No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of the Company
will fail to be deductible for federal income tax purposes under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”).

5.17.     Employees.

(a)     The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries.

(b)     The Company and its Subsidiaries have no policy, practice, plan or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment services other than as required in
accordance with Chilean law.

18

--------------------------------------------------------------------------------

(c)     Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor.

(d)     To the Company's knowledge, no employee or advisor of the Company or any
of its Subsidiaries is or is alleged to be in violation of any term of any
employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company's
stockholders to any liability. There is neither pending nor, to the Company's
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.

5.18.     Employee Benefit Plans. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan (as defined below) by the
Company or any of its Subsidiaries which is or would be materially adverse to
the Company and its Subsidiaries. The execution and delivery of this Agreement
and the issuance and sale of the Securities will not involve any transaction
which is subject to the prohibitions of Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or in connection with which a
tax could be imposed pursuant to Section 4975 of the Code, provided that, if any
of the Investors, or any person or entity that owns a beneficial interest in any
of the Investors, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(ac), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

5.19.     Patents and Trademarks. To the knowledge of the Company and each
Subsidiary, the Company and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and the Memorandum and which the failure to so have could have
or reasonably be expected to result in a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable. The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property Rights and confidential information (the “Confidential Information”).
Each employee, consultant and contractor who has had access to Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof. Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.

19

--------------------------------------------------------------------------------

5.20.     Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
Governmental Body relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
knowledge, threatened investigation that might lead to such a claim.

5.21.     Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged as described in the Memorandum. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

5.22.     Transactions With Affiliates and Employees. Except as set forth on
Schedule 5.22 to the Disclosure Schedules or in the Memorandum, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than (a) for payment of salary or consulting fees for services rendered,
(b) reimbursement for expenses incurred on behalf of the Company and (c) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

5.23.     Private Placement. Assuming the accuracy of the Investors
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.

5.24.     No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

20

--------------------------------------------------------------------------------

5.25.     Brokers and Finders. Other than as described in the Memorandum, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

5.26.     No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

5.27.     Questionable Payments. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

5.28.     Disclosures. Neither the Company nor any Person acting on its behalf
has provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated hereby. The written materials delivered
to the Investors in connection with the transactions contemplated by the
Transaction Documents do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

5.29.     Solvency. The Company has not (a) made a general assignment for the
benefit of creditors; (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by its creditors; (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

5.30.     Related Party Transactions. Except as set forth in the SEC Reports and
the Memorandum: (a) none of the Company or any of its Affiliates, officers,
directors, stockholders or employees, or any Affiliate of any of such Person,
has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the knowledge of the Company, any supplier, distributor or customer of
the Company, (b) there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
Affiliates, or, to the Company's knowledge, any Affiliate thereof, (c) to the
Company’s knowledge, no employee, officer or director of the Company or any of
its Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract, or (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).

21

--------------------------------------------------------------------------------

5.31.     Foreign Corrupt Practices Act. None of the Company or any of its
Subsidiaries, nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or any of its Subsidiaries, has, directly or
indirectly: (a) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds, (c)
failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any Person acting on their behalf of which the Company
is aware) or any members of their respective management which is in violation of
any Legal Requirement, or (d) has violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder which was applicable to the Company or any of its
Subsidiaries.

5.32.     PFIC. None of the Company or any of its Subsidiaries is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the Code of 1986.

5.33.     OFAC. None of the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any of its Subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any of the Company’s
Subsidiaries, joint venture partner or other Person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

5.34.     Money Laundering Laws. The operations of each of the Company or any of
its Subsidiaries are and have been conducted at all times in compliance with the
money laundering Legal Requirements of all applicable Governmental Bodies and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or Governmental Body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

22

--------------------------------------------------------------------------------

6.     CONDITIONS TO EACH CLOSING OF THE INVESTORS.

The obligation of the Investors to purchase the Securities at any Closing is
subject to the fulfillment, to the satisfaction of the Investor Representative,
on or prior to such applicable Closing Date, of the following conditions, any of
which may be waived by the Investor Representative:

6.1.     Representations and Warranties. The representations and warranties made
by the Company in Section 5 hereof qualified as to materiality shall be true and
correct at all times prior to and on the applicable Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and, the representations and warranties made by the
Company in Section 5 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the applicable
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date.

6.2.     Performance of Agreements. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the applicable Closing Date.

6.3.     Approvals. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

6.4.     Judgments, etc. No judgment, writ, order, injunction, award or decree
of or by any court, or judge, justice or magistrate, including any bankruptcy
court or judge, or any order of or by any governmental authority, shall have
been issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents.

6.5.     Stop Orders. No stop order or suspension of trading shall have been
imposed by the SEC or any other governmental or regulatory body having
jurisdiction over the Company or the market(s) where the Common Stock is listed
or quoted, with respect to public trading in the Common Stock.

6.6.     Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or any of its Subsidiaries;

6.7.     Company Officer Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the applicable Closing Date, certifying
to the fulfillment of the conditions specified in this Section 6.

23

--------------------------------------------------------------------------------

6.8.     Company Secretary Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
First Closing Date, certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the Articles of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company. The foregoing
certificate shall only be required to be delivered on the First Closing Date,
unless any material information contained in the certificate has changed.

6.9.     Opinions of Counsel. The Investors and the Lead Placement Agents shall
have received opinions from the Company’s U.S. legal counsel, dated as of each
Closing Date, in such form and substance as agreed to by the Company and the
Lead Placement Agents (it being agreed that such counsel shall not be required
to deliver a “10b-5” or negative assurances letter or opinion).

6.10.     Note and Warrants. The Company shall have delivered the Notes and
Warrants being sold at the applicable Closing.

6.11.     Security Agreement. The Security Agreement shall have been executed by
the parties thereto.

6.12.     Loan Deferment. The Company shall have entered into Loan Repayment
Agreements, which shall be in the form attached hereto as Exhibit D, with
respect to loans made to the Company by the lenders and in the amounts set forth
on Schedule A-2 hereto.

6.13.     Minimum Raise. With respect to the First Closing, a minimum of $2
million in gross proceeds shall have been raised.

7.     CONDITIONS TO EACH CLOSING OF THE COMPANY.

The obligations of the Company to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the applicable Closing
Date of the conditions listed below.

7.1.     Representations and Warranties. The representations and warranties made
by the Investors in Section 4 shall be true and correct in all material respects
at the time of Closing as if made on and as of such date.

7.2.     Corporate Proceedings. All corporate and other proceedings required to
be undertaken by the Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

7.3.     Agreements. Such Investor shall have completed and executed this
Agreement and the Accredited Investor Questionnaire attached hereto as Exhibit
E, and delivered the same to the Company.

24

--------------------------------------------------------------------------------

7.4.     Purchase Price. The Investors shall have delivered or caused to be
delivered the Purchase Price to the Escrow Account.

8.     OTHER AGREEMENTS

8.1.     Board Appointees. Immediately following the Closing, the Board of
Directors of the Company shall appoint James Groh and Pierre Galoppi to its
Board of Directors, and elect Mr. Groh as Chairman of the Board.

8.2.     Furnishing of Information. As long as any Investor owns the Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144. If
the Company fails to remain current in its reporting obligations or to provide
currently publicly available information in accordance with Rule 144(c) and such
failure extends for a period of more than five Trading Days (the date which such
five Trading Day-period is exceeded, being referred to as “Event Date”), then in
addition to any other rights the Investor may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
information failure is cured, the Company shall pay to each Investor an amount
in cash, as partial liquidated damages and not as a penalty, equal to one
percent (1.0%) of purchase price paid for the Securities held by the Investor at
the Event Date; provided, however, that in no case will the aggregate amount of
liquidated damages payable to an Investor pursuant to this Section 8.2 exceed
ten percent (10%) of such Investor’s original investment pursuant to this
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an information failure (except in the case of the first Event Date).

8.3.     Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

8.4.     Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on
the Trading Day following the First Closing Date and each Subsequent Closing
Date, the Company shall issue a press release disclosing the transactions
contemplated hereby and the Closing. By no later than the fourth Trading Day
following the First Closing Date (and on each Subsequent Closing Date if
required by applicable law) the Company will file a Current Report on Form 8-K
disclosing the material terms of this Agreement and the other Transaction
Documents (and attach as exhibits thereto the Transaction Documents) and the
Closing. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC and the Trading Market on which the
Common Stock is listed. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any filing with the SEC (other than any exhibits to filings made in respect
of this transaction in accordance with periodic filing requirements under the
Exchange Act) or any regulatory agency or Trading Market, without the prior
written consent of the Investor Representative, except to the extent such
disclosure is required by law or Trading Market regulations.

25

--------------------------------------------------------------------------------

8.5.     Limitation on Issuance of Future Priced Securities. During the six
months following the Closing Date, the Company shall not issue any “Future
Priced Securities” as such term is described by the rules and regulations of
FINRA.

8.6.     Listing of Securities. The Company agrees that: (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Securities, and will take such other action as
is necessary or desirable to cause the Securities to be listed on such other
Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.

8.7.     Reservation of Shares. The Company shall maintain a reserve from its
duly authorized shares of Common Stock to comply with its obligations to issue
the Conversion Shares and the Warrant Shares upon conversion of the Note and
exercise of the Warrant, respectively.

8.8.     Further Assurances. The Company will, and will cause all of its
Subsidiaries to, and their management to, use their best efforts to satisfy all
of the closing conditions under Section 7, and will not take any action which
could frustrate or delay the satisfaction of such conditions. In addition,
either prior to or following the Closing, the Company will, and will cause each
of its Subsidiaries to, and its and their management to, perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.9.     Closing Escrow Holdback. The Company and Investors agree that, from the
aggregate gross proceeds that will be delivered to the Escrow Agent pursuant to
the Closing Escrow Agreement, an amount equal to one (1) year of interest
payments on the aggregate outstanding principal of the Notes as of the Closing
(the “Holdback Amount”) shall be retained by the Escrow Agent and paid to the
Investors and otherwise administered in accordance with the Closing Escrow
Agreement until such time as (i) 75% of the of the Notes have been converted
into Common Stock, or (ii) the Notes are fully redeemed. Promptly following the
occurrence of either (i) or (ii) in the preceding sentence, any remaining
portion of the Holdback Amount shall be released to the Company.

26

--------------------------------------------------------------------------------

8.10.     Fair Market Value Letter. The Company will, upon the reasonable
request of Lead Placement Agents’ securities clearing firm, provide confirmation
of the par value of the Notes and Warrants.

9.     MISCELLANEOUS.

9.1.     Compensation of Lead Placement Agents, Brokers, etc. Each Investor
acknowledges that it is fully aware that each of the Lead Placement Agents will
receive from the Company, in consideration of their respective services as
placement agents in respect of the offer and sale of the Securities contemplated
hereby:

(a)     a commission of ten (10%) percent of the aggregate Purchase Price of the
Notes placed by such Lead Placement Agent sold at each Closing, payable in cash;
and

(b)     a warrant to purchase a number of shares of Common Stock derived by
dividing an amount equal to 10% of the gross proceeds raised at each Closing,
from the sale of the Notes placed by such Lead Placement Agent, by $2.00.

It is acknowledged that the Lead Placement Agents may share such fees and
compensation with other placement agents or brokers participating in the
transactions contemplated hereby. In addition, each Investor acknowledges that
it is aware that the Lead Placement Agents will receive from the Company payment
of all of their respective accountable fees and expenses including, but not
limited to, all legal fees and expenses incurred in connection with the
Offering.

9.2.     Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

(a) The Company:   Minera Licancabur S.A.   Jorge Canning 1410   Ñuñoa, Santiago
  Republic of Chile   Attention: Jorge Orellana Orellana       With a copy to:  
    Pillsbury Winthrop Shaw Pittman LLP   2300 N St., N.W.   Washington, DC
20037   Attention: Louis A. Bevilacqua, Esq.   Fax Number: (202) 663-8007

27

--------------------------------------------------------------------------------


(b) The Investors:     As per the contact information provided on the signature
page hereof.     (c) The Lead Placement Agents/Investor Representative:      
Euro Pacific Capital, Inc.   88 Post Road West, 3rd Floor   Westport, CT 06880  
Attention: Mr. Thomas Tan   Fax Number: (203) 662-9771       With a copy to:    
  Sheppard Mullin Richter & Hampton LLP   12275 El Camino Real, Suite 200   San
Diego, CA 92130   Attention: James A. Mercer III, Esq.   Fax Number: (858)
523-6705

9.3.     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor Representative or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought (and if such party
is the Investors, then by the Investor Representative). No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

9.4.     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

9.5.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor Representative. Any Investor
may assign any or all of its rights under this Agreement to any Person to whom
such Investor assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions hereof that apply to the “Investors”.

9.6.     No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

28

--------------------------------------------------------------------------------

9.7.     Governing Law, Consent to Jurisdiction, etc. All questions concerning
the construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES)
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.8.     Survival. The representations and warranties contained in Section 5.7
to 5.34 shall survive for two (2) years after the Closing of the transactions
contemplated by this Agreement. All other representations, warranties, covenants
and agreements arising out of the transactions contemplated by this Agreement
shall survive the Closing for their applicable statute of limitations.

9.9.     Indemnification.

(a)     The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

29

--------------------------------------------------------------------------------

(b)     Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 9.9, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

9.10.     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or other electronic signature page were an original thereof.

9.11.     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

9.12.     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, upon receipt of evidence reasonably satisfactory to the Company of
such loss, theft or destruction and customary and reasonable indemnity (which
shall not include the posting of any bond), if requested. The Company applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Securities.

30

--------------------------------------------------------------------------------

9.13.     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

9.14.     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or a Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

9.15.     Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
Each Investor has been represented by its own separate legal counsel in their
review and negotiation of the Transaction Documents. The Company has elected to
provide all Investors with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Investors.

9.16.     Irrevocable Offer. Each Investor agrees that this Agreement
constitutes an irrevocable offer to purchase the Securities of the Company and
that Investor cannot cancel, terminate or revoke this Agreement or any agreement
of Investor made hereunder. This Agreement shall survive the death or legal
disability of Investor and shall be binding upon Investor’s heirs, executors,
administrators and successors.

[Signature Page Follows]

31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY:

CHILE MINING TECHNOLOGIES INC.

By: _________________________________
       Name: 
       Title:

INVESTORS:

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

Solely with respect to Sections 2.2(b), 2.7 and all of Section 6 hereof:

EURO PACIFIC CAPITAL INC.

By: _________________________________
       Name: 
       Title:

HALTER FINANCIAL SECURITIES INC.

By: _________________________________
       Name: 
       Title:

32

--------------------------------------------------------------------------------

Securities Purchase Agreement
Investor Counterpart Signature Page

The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of _____________ , 2012 (the “Agreement”), among the undersigned, Chile
Mining Technologies Inc., a Nevada corporation (the “Company”), Euro Pacific
Capital, Inc. and the other parties thereto, in or substantially in the form
furnished to the undersigned and (ii) purchase the securities of the Company
appearing below, hereby agrees to purchase such securities from the Company as
of the Closing and further agrees to join the Agreement as a party thereto, with
all the rights and privileges appertaining thereto, and to be bound in all
respects by the terms and conditions thereof.

IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
________________ ___, 2012.

  Name and Address, Fax No. and Social Security No./EIN of Investor:  
______________________________________________________  
______________________________________________________   
______________________________________________________       Fax No.:
______________________________________________________       Soc. Sec. No./EIN:
______________________________________________________       If a partnership,
corporation, trust or other business entity:       By:
______________________________________________________            Name:        
   Title:       If an individual:       Signature:
______________________________________________________       Investment Amount
(Purchase Price for Notes):


Account Registration Type (check one) (complete if applicable) [_]   Individual
Account Fidelity Account Number: ________________ [_]   Joint Account   [_]  
Individual Retirement Account Name of Registered
[_]    Corporation/Partnership/Other Representative: ________________ [_]  
Trust     Signature: ________________


--------------------------------------------------------------------------------

Schedule A-1

Schedule of Investors


Name of Investor Investment
Amount
Notes
Warrants HENRY LOUIS SCHAIRER JR $40,000 $40,000 10,000 JOSEPH MCCARTHY MIKI
MCCARTHY TOD $40,000 $40,000 10,000 DEVON MILLER $40,000 $40,000 10,000 CHRIS &
KIM ENGEN TTEE CHRISTOPHER W & KIMBERLY ENGEN FAM TR, U/A 9/14/95 $40,000
$40,000 10,000 JAMES LUTTER $40,000 $40,000 10,000 GREG RUHLAND P/ADM HAWAII
ISLAND INTERVENTIONAL PAIN MNGMNT INC $40,000 $40,000 10,000 SHELBY JORDAN BECKY
JORDAN $40,000 $40,000 10,000 PATRICK ROBERT DUROCHER AMY LYNNE DUROCHER $40,000
$40,000 10,000 WILLIAM L BRADLEY ROBIN BRADLEY $40,000 $40,000 10,000 JAMES PUGH
$50,000 $50,000 12,500 TYLER JAY CLINTWORTH TOD DEBRA CLINTWORTH $50,000 $50,000
12,500 BRADLEY C WAYBRIGHT ELISABETH C WAYBRIGHT $50,000 $50,000 12,500 MICHAEL
SCULLY $50,000 $50,000 12,500 RICHARD P ANTHONY III KIMBERLY J ANTHONY $50,000
$50,000 12,500 JEAN A DAVIDS-OSTERHAUS TTEE JEAN A DAVIDS-OSTERHAUS REV U/A
10/3/07 $50,000 $50,000 12,500 MARK A OSTERHAUS TTEE THE MARK A OSTERHAUS REV TR
U/A 10/31/07 $50,000 $50,000 12,500 BARBARA J PETERSON TTEE REV TR OF BARBARA J
PETERSON U/A 2/4/00 $50,000 $50,000 12,500 STEVEN JAY EPSTEIN $50,000 $50,000
12,500 GARY J MAY BETH C MAY TTEE GARY J MAY DMD MSD 401K PSP $60,000 $60,000
15,000 STEPHEN BEN SON SANG RIM SON TOD SOO SUM SON $60,000 $60,000 15,000 BERT
HUNTSINGER $60,000 $60,000 15,000 DAVID BRISBIN P/ADM WHITE PINE PRODUCTIONS
DBPP $60,000 $60,000 15,000 FRANCIS BRENT MAY P/ADM F BRENT MAY DMD MSD PC PS
PLAN $80,000 $80,000 20,000 JAMES T LAMBETH TTEE HI RADIOLOGIC ASSOC 401(K) PS
PL FBO SCOTT GROSSKREUTZ $90,000 $90,000 22,500 CARTER LAREN $100,000 $100,000
25,000 JAMES A TAMBORELLO JOYCE TAMBORELLO TTEE TAMBORELLO TRUST U/A 6/24/98
$100,000 $100,000 25,000 REISNER MILLENNIUM INVST LLC $100,000 $100,000 25,000
ROBERT NEAL SPADY LINDA SPADY $100,000 $100,000 25,000 DAMON SUTER MALINDA SUTER
TTEE THE SUTER FAMILY TRUST U/A 4/12/02 $100,000 $100,000 25,000


--------------------------------------------------------------------------------



Name of Investor Investment
Amount
Notes
Warrants JANE TESSA TEN BRINK TTEE TEN BRINK TRUST U/A 10/2/86 $150,000 $150,000
37,500 KARAN HOSS TTEE KARAN HOSS TRUST U/A 8/9/05 $200,000 $200,000 50,000
SALVATORE PIZZINO $50,000 $50,000 12,500 TOTAL $2,120,000 $2,120,000 530,000


--------------------------------------------------------------------------------

Schedule A-2

Schedule of Lenders


Lender Amount of Debt to be
Deferred Jorge Fernando Pizarro Arriagada CLP$104,579,970 Ivan Orlando Vergara
Huerta CLP$165,770,750 Jorge Osvaldo Orellana Orellana CLP$103,985,073 Geominco
E.I.R.L. CLP$1,409,005,176 Importadora y Exportadora Bengolea Ltda. US$500,000
Halter Financial Group US$190,000


--------------------------------------------------------------------------------

Exhibit A

Form of Note

[attached hereto]

--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

[attached hereto]

--------------------------------------------------------------------------------

Exhibit C

Form of Security Agreement

[attached hereto]

--------------------------------------------------------------------------------

Exhibit D

Form of Loan Repayment Agreement

[attached hereto]

--------------------------------------------------------------------------------

Exhibit E

Accredited Investor Questionnaire

[attached hereto]

--------------------------------------------------------------------------------